Citation Nr: 0638795	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-03 484	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected lumbosacral strain prior to February 8, 
2005, and in excess of 40 percent as of February 8, 2005.  

2.  Entitlement to an initial compensable evaluation for 
service-connected residuals, right ruptured calf muscle prior 
to April 4, 2005, and in excess of 10 percent as of April 4, 
2005.    

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected nonunion of right wrist bone, 
status post fusion.  

4.  Entitlement to an initial compensable evaluation for 
service-connected patellofemoral pain syndrome, bilateral 
knees, with each knee currently assigned a separate 
noncompensable (0 percent) rating.

5.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1983 to November 
2003.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2003 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1983 to November 2003.

2.	On November 15, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2003 decision, the RO granted service 
connection for lumbosacral strain, evaluated as 
noncompensable, residuals, right ruptured calf muscle, 
evaluated as noncompensable, nonunion of right wrist bone, 
status post fusion, evaluated as 10 percent disabling, 
patellofemoral pain syndrome, bilateral knees, with each knee 
assigned a separate noncompensable (0 percent) rating, and 
bilateral hearing loss, evaluated as noncompensable.  The RO 
determined that the veteran's combined rating was 20 percent.  
The veteran appealed the issues of entitlement to 
compensable/higher initial evaluations.  

In April 2005, after additional evidence was received, the RO 
increased the veteran's rating for his lumbosacral strain to 
40 percent, effective February 8, 2005, and increased his 
rating for residuals, right ruptured calf muscle, to 10 
percent, effective April 4, 2005.  However, since these 
increases did not constitute full grants of the benefits 
sought, the higher initial evaluation issues remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
The RO indicated that the veteran's combined rating was 70 
percent.  In this regard, the combined rating included the 
veteran's rating for post-traumatic stress disorder, which 
had been evaluated as 30 percent disabling.  See RO rating 
decision, dated in April 2004.  

In a letter, dated November 5, 2005, the Board notified the 
veteran that his appeal had been certified to the Board, that 
his claims file was being transferred to Washington, D.C., 
and that he had 90 days to submit additional evidence in 
support of his claims.    

In a letter, received on November 5, 2005, the veteran 
stated, in part, "I am responding to the letter sent to my 
home dated 3 November 2005.  I agreed to the 70% rating.  VA 
WACO offered me 100% unemployable but I cannot accept that at 
this time."  He further indicated that he was applying for 
VA vocational rehabilitation benefits.    

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  Given the 
foregoing facts, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


